Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2020

                                     No. 04-19-00756-CR

                               Teanna Danielle SAN NICOLAS,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9270C
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
        On January 14, 2020, we notified the court reporter, Debbie Doolittle, that the volume(s)
of the reporter’s record she is responsible for preparing is late. On January 22, 2020, Ms.
Doolittle responded and requested a thirty-day extension of time to file her portion of the
reporter’s record. The request is GRANTED. It is ORDERED that Ms. Doolittle’s portion of the
reporter’s record is due no later than February 14, 2020.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court